                                                                      FILED
                 IN THE UNITED STATES DISTRICT COURT                    NOV 1 8 2019
                     FOR THE DISTRICT OF MONTANA                     Clerk, U.S. District Court
                            BUTTE DIVISION                             District Of Montana
                                                                             Missoula



UNITED STATES OF AMERICA,                           CR 15-33-BU-DLC

                     Plaintiff,

vs.                                                       ORDER

KENNETH MICHAEL MARKEE,

                      Defendant.


      Before the Court is the United States' Unopposed Motion to Dismiss

Revocation Petition and Vacate Revocation Disposition Hearing. (Doc. 42.) The

United States Probation Office has advised the Government that Defendant Markee

is compliant with his supervised release conditions, including successfully

engaging in treatment. (Id. at 1.) Additionally, Markee runs his own construction

business, and Child Protective Services has granted him visitation with his

children. (Id. at 2.) Therefore, good cause appears to support the motion.

      Accordingly, IT IS ORDERED that the United States' motion (Doc. 42) is

GRANTED. The petition for warrant for offender under supervision (Doc. 33) is

DISMISSED. IT IS FURTHER ORDERED that the revocation hearing currently

set for Thursday, November 21, 2019, at 10:30 a.m. is VACATED.




                                         1
DATED this   (S'°"'1 day of November, 2019.




                                      Dana L. Christensen, Chief Judge
                                      United States District Court




                                  2
